DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicants'  arguments, filed 01234567890 Month 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 2, 6-7, 10, and 18 are cancelled.
Claims 1, 3-5, 8-9, 11-17, and 19-41 are pending.
Claims 8, 11-13, 17, and 21-37 are withdrawn.


CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 5, 9, 14-16, 20, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wulf (WO 00/37071 A1; of record).



    PNG
    media_image1.png
    433
    941
    media_image1.png
    Greyscale


As such, the Examiner is changing his position regarding Wulf. There is nothing unusual about an examiner changing his viewpoint as to the patentability of claims as the prosecution of a case progresses, and so long as the rules of Patent Office practice are duly complied with an applicant has no legal ground for complaint because of such change in view. In re Ruschig, 154 USPQ 118, 120-21 (CCPA 1967).
Wulf teaches a method reciting the use of lysine and/or synthetic lysine analogs in a topical treatment of skin diseases (Abstract). Wulf teaches the most preferred lysine analogs are tranexamic acid and -aminocaproic acid (pg 4, 22-
Regarding the claim 1 limitation of “wherein the synthetic lysine analog or mimetic is an antiviral agent that antagonizes or competes with an amino acid or other biological agent required by a virus to replicate or spread,” since Wulf teaches the claimed method of application and the claimed composition, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See MPEP 2112(III). Furthermore, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP 2112.02(I).
Regarding the claim 1 limitation of “wherein the synthetic lysine analog or mimetic is an antiviral agent that antagonizes or competes with an amino acid or other biological agent required by a virus to replicate or spread,” Wulf teaches “the topical formulations are applied … to the area of skin disease” (pg 27: 3-4).
For claim 5, Wulf teaches the treatment of warts due to human papilloma virus (pg 17: 30 to pg 18: 6); it is noted that human papilloma virus is considered in the art a transient virus. 
Wulf teaches the medicament is in the form of a shampoo, lotion, solution, tincture, aerosol, powder, cream, gel, ointment, or paste, reading on claims 9 and 38-41.

For claim 16, it is within the skill of an ordinary practitioner to determine the appropriate frequency of application, given that Wulf teaches “The application of the topical formulations may be more times a day, daily, more times a week, weekly, etc.” (pg 26: 35 to pg 27: 1).  That is the “etc.” taught by Wulf provides motivation to one of ordinary skill to determine the proper dosage frequency 
For claim 20, Wulf teaches that combinations of synthetic lysine analogs or derivatives may be used in the topical composition (pg 11: 21-23). 
MPEP 2143 part (I)(A) discusses the requirements for combining prior art elements according to known methods to yield predictable results. To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries as set forth above. The combination set forth by Wulf is considered obvious since Wulf teaches each of the claimed elements, wherein some of the elements must be selected from different parts of the reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable; that is, none of the claimed elements perform in a manner not taught by Wulf.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by 

2) Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wulf (cited above), in view of Lozitsky (“Anti-Infectious Actions of Proteolysis Inhibitor -Aminocaproic Acid (-ACA),” National Institute of Allergy and Infectious Diseases, NIH, Volume 1, Frontiers in Research, Edited by Vassil St. Georgiev, PhD, Karl A. Western, MD, John J. McGowan, PhD. National Institute of Allergy and Infectious Diseases, National Institutes of Health, DHHS, Bethesda, MD 2008, 193-198; of record).
The teachings of Wulf are discussed above. 
Wulf does not teach the method wherein the viral outbreak is caused by a. herpes simplex virus type I or type II, or by Human Immunodeficiency Virus (HIV).
Lozitsky teaches the missing element of Wulf.
Lozitsky teaches the antiviral actions of the proteolysis inhibitor -aminocaproic acid (Title). Lozitsky specifically teaches -aminocaproic acid possesses activity versus herpes simplex type 1 (HSV-1) (pg 194, Section 19.3). Lozitsky teaches application for genital herpes that is administrated topically as powder or solution for the treatment of lesions (pg 196, right column, third full -aminocaproic acid for the treatment of influenza virus nasally (pg 196, first line of left column).
The person of ordinary skill would have had a reasonable expectation of success in selecting -aminocaproic acid for the topical treatment of herpes simplex type 1 in Wulf’s method of treating viral infections because Wulf teaches treatment of viruses by topical application of lysine analogs such as -aminocaproic acid and Lozitsky teaches topical application of -aminocaproic acid for the treatment of genital herpes infections 

3) Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wulf (cited above), in view of Lozitsky (cited above) and Naito (“Antiviral effect of arginine against herpes simplex virus type 1,” International Journal of Molecular Medicine 23: 495-499, 2009; of record).
The teachings of Wulf and Lozitsky are discussed above.
The combination of Wulf and Lozitsky does not teach a method of comprising an amino acid.
Naito teaches the missing element of the combination of Wulf and Lozitsky.
Naito teaches arginine suppressed the growth of HSV-1 in a concentration dependent manner and showed that arginine also inhibits RNA viruses such as influenza virus (Abstract and Figure 5, pg 497).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 is drawn to a method for treatment of viral infections comprising topical application of a composition comprising from 3-30% of a synthetic lysine analog as set forth in claim 1. The closest prior art determined by the Examiner is that of Wulf and Lozitsky. Wulf teaches a topical composition that comprises the synthetic lysine analog -aminocaproic acid, but does not teach application of the method to topical treatment of HIV. Lozitsky teaches treatment of HIV with -aminocaproic acid, but does not teach treatment by topical application. As such, one of ordinary skill could not combine the two references to produce a method with a reasonable -aminocaproic acid is useful in a method for treating an HIV infection in vivo.

Examiner’s Reply to Attorney Arguments dated 2/20/2022
The Remarks of 20 February 2022 have been fully considered. However, applicant’s arguments have been considered but are moot because the new grounds of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612